Exhibit 10.1

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE PERINI CORPORATION

2004 STOCK OPTION AND INCENTIVE PLAN

Name of Grantee:  Kenneth R. Burk

Number of Restricted Stock Units: 50,000

Grant Date: September 11, 2007

Final Acceptance Date:  September 26, 2007

Pursuant to the Perini Corporation 2004 Stock Option and Incentive Plan (the
“Plan”), Perini Corporation (the “Company”) hereby grants the number of
Restricted Stock Units (“RSU’s”) specified above (the “Award”) to the Grantee
named above, subject to the terms of the Plan and this Award Agreement.  The
Award represents a promise to pay to the Grantee one share of Common Stock, par
value $1.00 per share (the “Stock”) of the Company for each RSU, subject to the
restrictions and conditions set forth herein and in the Plan.   

1.         Acceptance of Award.  The Grantee shall have no rights with respect
to this Award unless he or she shall have accepted this Award prior to the close
of business on the Final Acceptance Date specified above by signing and
delivering to the Company a copy of this Award Agreement.    

2.         Restrictions.  Prior to the vesting of the RSU’s as described in
Paragraph 3, the Grantee shall have no rights in the RSU’s except as
specifically provided herein. 

(a)       Voting Rights and Dividends.  Until such time as the RSU’s are paid to
the Grantee in shares of Stock, (i) the Grantee shall have no voting rights with
respect to the RSU’s; and (ii) any dividends or other distributions paid with
respect to the Company’s Stock shall accrue and shall be converted to additional
RSU’s based on the closing price of the Stock on any dividend distribution date,
provided that such additional RSU’s shall be subject to the same vesting
conditions and restrictions on transferability as are the RSU’s with respect to
which they were paid.

(b)       Sale Event.  Notwithstanding anything to the contrary in this Award
Agreement, in the event of a Sale Event prior to the vesting of any RSU’s, each
unvested RSU shall become immediately vested and payable to the Grantee.  

(c)       Restrictions on Transfer.  The RSU’s granted pursuant to this
Agreement  may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated and any such attempt to transfer any RSU will not be
honored.

 

3.

Vesting of Restricted Stock Units. 

(a)       Form of Payment.  Upon the vesting of any RSU’s, the restrictions and
conditions in Paragraph 2 of this Agreement with respect to such RSU’s shall
lapse and such RSU’s shall become payable to the Grantee in shares of Stock on
the relevant vesting date specified in Paragraph 3(c).





(b)       Tranches of RSU’s.  The Award shall consist of two tranches (Tranche A
and Tranche B) of RSU’s.  Tranche A shall consist of 25,000 RSU’s and Tranche B
shall consist of 25,000 RSU’s.  Tranche A shall be earned only in the event that
the Grantee remains an Executive Officer of Perini Corporation through and
including January 5, 2008 (the “Tranche A Vesting Date”).   Tranche B shall be
earned only in the event that the Grantee remains an Executive Officer of Perini
Corporation through and including January 5, 2009 (the “Tranche B Vesting
Date”).

(c)       Vesting Date.  In the event that the condition for vesting the Tranche
A RSU’s cited in Section 3(b) is attained, the RSU’s in Tranche A shall vest on
the Tranche A Vesting Date.  In the event that the condition for vesting the
Tranche B RSU’s cited in Section 3(b) is attained, the RSU’s in Tranche B shall
vest on the Tranche B Vesting Date.      

(d)       Forfeiture.  In the event that the condition cited in Section 3(b) is
not attained, the RSU’s in Tranche A shall be forfeited by the Grantee on the
date that the Grantee ceases to be an Executive Officer of the Company and after
such date the Grantee shall have no further rights in such forfeited RSU’s; the
RSU’s in Tranche B shall be forfeited on the date that the the Grantee ceases to
be an Executive Officer of the Company and after such date the Grantee shall
have no further rights in such forfeited RSU’s.

4.         Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

5.         Transferability.  This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

6.         Tax Withholding.  The Grantee shall, not later than the date as of
which the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Grantee may elect to have
the required minimum tax withholding obligation satisfied, in whole or in part,
by (i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.

 

7.

Miscellaneous.

(a)       Notice hereunder shall be given to the Company at its principal place
of business, and shall be given to the Grantee at the address set forth below,
or in either case at such other address as one party may subsequently furnish to
the other party in writing.

(b)       This Agreement does not confer upon the Grantee any rights with
respect to continuation of employment by the Company or any Subsidiary.





 

By:       /s/Robert Band
               Name: Robert Band
               Title: Chief Operating Officer

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

Dated:  

September 26, 2007

 

 

By:       /s/Kenneth R. Burk
               Kenneth R. Burk, Grantee

 

 

 

 

 